DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lashina et al. (US 2014/0292206, of record) in view of Shrivastava et al. (US 2017/0075323, of record).
Regarding Claim 7, Lashina discloses a system of networked controllers (Paragraph 0035), comprising:
one or more switchable optical filters (Paragraph 0052, daylight blocking elements, one or more … such as electrochromic devices, photochromic devices… ), wherein the switchable optical filters are photochromic and electrochromic;
a master controller (Paragraph 0035, master); and
one or more slave controllers operably connected to the one or more switchable optical filters (Paragraph 0035, controller for one or more of the devices in a master/slave relationship, the controller relating the operation of the daylight blocking elements, Paragraph 0033),
wherein:
at least one of the one or more slave controllers is communicatively coupled to the master controller (Paragraph 0035, lines 1-4);
the master controller (Paragraph 0035, lines 1-4, master/slave relationship includes the master controller controlling the slave) is configured to transmit a switching command (Paragraph 0033, lines 1-3, control of light blocking elements, Paragraph 0052, daylight blocking elements can be electronically activated between transparent to 
Lashina does not specifically disclose
each slave controller is operable, in response to receiving the switching command, to cause a corresponding switchable optical filter to transition from a first state to a second state, and
further comprising one or more of the following communicatively coupled to the master controller and/or at least one of the one or more slave controllers: a GPS receiver operable to generate a GPS signal; a gyroscope operable to generate an orientation signal; a clock operable to generate a clock signal; and a wireless receiver operable to generate a wireless signal, wherein the master controller is further configured to determine whether to transmit the switching command based on one or more of the GPS signal, the orientation signal, the clock signal, and the wireless signal.
However Shrivastava, in the same field of endeavor, teaches
each slave controller is operable, in response to receiving the switching command, to cause a corresponding switchable optical filter to transition from a first state to a second state (Paragraph 0133, lines 1-6), and
further comprising one or more of the following communicatively coupled to the master controller and/or at least one of the one or more slave controllers: a GPS receiver operable to generate a GPS signal; a gyroscope operable to generate an orientation signal; a clock operable to generate a clock signal; and a wireless receiver operable to generate a wireless signal (Paragraph 0138, lines 1-7), wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of Lashina with the each slave controller is operable, in response to receiving the switching command, to cause a corresponding switchable optical filter to transition from a first state to a second state, and further comprising one or more of the following communicatively coupled to the master controller and/or at least one of the one or more slave controllers: a GPS receiver operable to generate a GPS signal; a gyroscope operable to generate an orientation signal; a clock operable to generate a clock signal; and a wireless receiver operable to generate a wireless signal, wherein the master controller is further configured to determine whether to transmit the switching command based on one or more of the GPS signal, the orientation signal, the clock signal, and the wireless signal, of Shrivastava, for the purpose of blocking daylight entering a room.
Regarding Claim 2, Lashina in view of Shrivastava discloses as is set forth and Shrivastava further discloses wherein the first state comprises a first colour and the second state comprises a second colour, or wherein the first state comprises a first amount of light transmittance and the second state comprises a second amount of light transmittance (Paragraphs 0170-0171).
Regarding Claim 3, Lashina in view of Shrivastava discloses as is set forth and Shrivastava further discloses wherein the switchable optical filters are configured to 
Regarding Claim 4, Lashina in view of Shrivastava discloses as is set forth and Shrivastava further discloses wherein the system of claim 1, wherein: the switching  command comprises an indication of a subset of the one or more slave controllers (Paragraph 0132); and the master controller is further configured to transmit the switching command to each slave controller of the subset of the one or more slave controllers (Paragraph 0132).
Regarding Claim 5, Lashina in view of Shrivastava discloses as is set forth and Shrivastava further discloses wherein the system of claim 1, wherein: the one or more slave controllers are associated with one or more geographic zones (Paragraphs 0129 and 0132); the indication comprises at least one of the geographic zones (Paragraphs 0129 and 0132); and the master controller is further configured to transmit the switching command to each slave controller associated with the at least one of the geographic zones (Paragraph 0132).
Regarding Claim 6, Lashina in view of Shrivastava discloses as is set forth and Shrivastava further discloses wherein each slave controller is further operable, in response to detecting a further switching command, to cease the corresponding 
Regarding Claim 8, Lashina in view of Shrivastava discloses as is set forth and Shrivastava further discloses wherein further comprising: one or more light sensors operable to generate one or more light readings and being communicatively coupled to the master controller and/or at least one of the one or more slave controllers (Paragraph 0134, lines 1-6, photosensor), wherein the master controller is further configured to determine whether to transmit the switching command based on the one or more light readings (Paragraph 0032).
Regarding Claim 9, Lashina in view of Shrivastava discloses as is set forth and Shrivastava further discloses wherein further comprising:
one or more relay slave controllers communicatively coupled to the master controller (Paragraph 0037, last 10 lines), wherein:
the master controller is further configured to transmit the switching command to the at one or more relay slave controllers (Paragraph 0137); and
the one or more relay slave controllers are configured, upon receiving the switching command, to relay the switching command to at least one of the one or more slave controllers (Paragraph 0138).
Regarding Claim 10, Lashina in view of Shrivastava discloses as is set forth and Shrivastava further discloses wherein the master controller is further configured to transmit the switching command to the at least one of the one or more slave controllers after a delay (Paragraph 0094, delay), the delay being based on one or more light 
Regarding Claim 13, Lashina in view of Shrivastava discloses as is set forth and Shrivastava further discloses wherein
further comprising: one or more current meters for measuring one or more currents in the networked system and being communicatively coupled to the master controller (Paragraphs 0065-0073, change in total charge transferred is measured), 
wherein the master controller is further configured to determine whether to output, based on the one or more measured currents, an error signal indicative that one or more of the slave controllers have failed (Paragraph 0074, problem with a controller).
Regarding Claim 18, Lashina in view of Shrivastava discloses as is set forth and Lashina further discloses wherein:
the system is comprised in: a residence (Paragraph 0052), a train, an aircraft, a gondola, or an automotive vehicle; and
the switchable optical filters are provided in one or more windows of the residence (Paragraph 0052), the train, the aircraft, the gondola, or the automotive vehicle.
Reasons for Allowance/Examiner’s Comments
Claims 11, 12, 14, 15, and 17 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.

Specifically regarding the allowability of independent claim 12:  The prior art of record does not disclose or suggest a system comprising “wherein: the master controller is further configured to transmit a status request to the at least one of the one or more slave controllers; the at least one of the one or more slave controllers is further operable to transmit a status update to the master controller in response to receiving the status request; and the master controller is further configured to output an error signal indicative that the at least one of the one or more of the slave controllers has failed, if the master controller does not receive the status update or if the status update is determined to not meet a predetermined condition”, along with other claim limitations.
Specifically regarding the allowability of independent claim 14:  The prior art of record does not disclose or suggest a system comprising “further comprising: one or more light sensors operable to generate one or more light readings and being communicatively coupled to the master controller and/or at least one of the one or more slave controllers, wherein the master controller is further configured to determine whether to output, based on the one or more light readings, an error signal indicative that one or more of the slave controllers have failed”, along with other claim limitations.

Specifically regarding the allowability of independent claim 17:  The prior art of record does not disclose or suggest a system comprising “wherein a first one of the one or more slave controllers is configured to: compare a light reading of a first light sensor associated with the first slave controller with a light reading of a second light sensor associated with a second slave controller; and adjust the light reading of the first light sensor based on the comparison, and at least one of the one or more slave controllers is configured to cease applying voltage in response to at least one of the one or more currents being determined to be greater than a preset threshold”, along with other claim limitations.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lam et al. (US 2012/0044560) is cited to show similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        


/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872